UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7350


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a Fella,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:95-cr-00005-FDW-1; 3:99-cv-00061-
FDW)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marc Pierre Hall appeals the district court’s order construing his Fed. R. Civ. P.

60(d)(1) motion as an unauthorized, successive 28 U.S.C. § 2255 motion and dismissing it

for lack of jurisdiction. * Our review of the record confirms that the district court properly

construed Hall’s Rule 60(d)(1) motion as a successive § 2255 motion over which it lacked

jurisdiction because Hall failed to obtain prefiling authorization from this court. See

28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.              The dismissal,

however, “must be one without prejudice, because a court that lacks jurisdiction has no

power to adjudicate and dispose of a claim on the merits.” S. Walk at Broadlands

Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

2013). Accordingly, we affirm as modified to reflect that Hall’s motion is dismissed

without prejudice for lack of jurisdiction. We deny Hall’s motion for appointment of

counsel.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003), we construe Hall’s notice of appeal and informal brief as an application to

file a second or successive § 2255 motion. Upon review, we conclude that his claims do

not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization

to file a successive § 2255 motion.




       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60 motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                          AFFIRMED AS MODIFIED




                                          3